Exhibit 10.1
























Prothena Biosciences Inc
Amended and Restated
Severance Plan










--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
Page
ARTICLE I INTRODUCTION
1
ARTICLE II DEFINITIONS
1
ARTICLE III ELIGIBILITY
5
ARTICLE IV PAY AND BENEFITS IN LIEU OF WARN NOTICE
7
ARTICLE V SEVERANCE PAY AND SEVERANCE BENEFITS
7
ARTICLE VI WAIVER AND RELEASE AGREEMENT
11
ARTICLE VII PLAN ADMINISTRATION
11
ARTICLE VIII PROCEDURES FOR MAKING AND APPEALING CLAIMS FOR PLAN BENEFITS
12
ARTICLE IX AMENDMENT/TERMINATION/VESTING
13
ARTICLE X NO ASSIGNMENT
14
ARTICLE XI CONFIDENTIAL INFORMATION/COOPERATION
14
ARTICLE XII MISCELLANEOUS PROVISIONS
14





--------------------------------------------------------------------------------






PROTHENA BIOSCIENCES INC
SEVERANCE PLAN




ARTICLE I
INTRODUCTION
The Company has adopted this Plan, as amended and restated herein, for the
benefit of certain “Eligible Employees” of the Company and certain Affiliates
specified by the Company who were then employed by the Company. Effective as of
the Amendment and Restatement Effective Date, this Plan amends and restates in
its entirety the Prothena Biosciences Inc Severance Plan originally adopted
December 20, 2012 and amended and restated as of March 4, 2013. The Plan is
intended to apply to United States based “Employees,” as described herein. The
Plan shall be binding on any successor to all or substantially all of the
Company’s assets or business.
The Plan is an unfunded welfare benefit plan for purposes of the ERISA. Except
as otherwise provided herein, the Plan supersedes any prior formal or informal
severance plans, programs or policies of the Company or its Affiliates covering
Eligible Employees. The Plan operates on a calendar year.


ARTICLE II
DEFINITIONS


2.1.“Act” means the Irish Companies Act 2014, as amended from time to time.
References to any provision of the Act shall be deemed to include successor
provisions thereto and regulations thereunder.
2.2.“Affiliate” means any member of the group of corporations, trades or
businesses or other organizations comprising the “controlled group” with the
Company under Code Section 414.
2.3.“Amendment and Restatement Effective Date” means December 9, 2015.
2.4.“Base Compensation” means an Eligible Employee’s rate of base compensation
as of the Eligible Employee’s Severance Date (and prior to any reduction due to
a Significant Reduction in Scope or Base Compensation, if applicable).
2.5.“Change in Control” means:
(a)
The consummation of a merger or consolidation of Prothena Corporation plc with
or into another entity or any other corporate reorganization (however effected,
including by general offer or court sanctioned compromise, arrangement or scheme
under the Act or otherwise), if more than fifty percent (50%) of the combined
voting power of the continuing or surviving entity’s issued shares or




--------------------------------------------------------------------------------




securities outstanding immediately after such merger, consolidation or other
reorganization is owned by persons who were not shareholders of Prothena
Corporation plc immediately prior to such merger, consolidation or other
reorganization;
(b)
The sale, transfer or other disposition of all or substantially all of Prothena
Corporation plc’s assets;

(c)
Individuals who, as of the Amended and Restated Effective Date, constitute the
Board of Directors of Prothena Corporation plc (the “Incumbent Directors”) cease
for any reason, including, without limitation, as a result of a tender offer,
proxy contest, merger or similar transaction, to constitute at least a majority
of the Board of Directors of Prothena Corporation plc; provided, however, that
any individual who becomes a director of Prothena Corporation plc subsequent to
the Amended and Restated Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors; but, provided further
that any such person whose initial assumption of office is in connection with an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board of Directors of Prothena Corporation plc, including
by reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director;

(d)
A transaction as a result of which a person or company obtains the ownership
directly or indirectly of the ordinary shares in Prothena Corporation plc
carrying more than fifty percent (50%) of the total voting power represented by
Prothena Corporation plc’s issued share capital in pursuance of a compromise or
arrangement sanctioned by the court under section 450 of the Act or becomes
bound or entitled to acquire ordinary shares in Prothena Corporation plc under
section 457 of the Act; or

(e)
Any transaction as a result of which any person becomes the “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of Prothena Corporation plc representing at least fifty percent (50%)
of the total voting power represented by Prothena Corporation plc’s then
outstanding voting securities (e.g., issued shares). For purposes of this
subsection (e), the term “person” shall have the same meaning as when used in
sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of Prothena
Corporation plc or of any subsidiary of Prothena Corporation plc and (ii) a
company owned directly or indirectly by the shareholders of Prothena Corporation
plc in substantially the same proportions as their ownership of the ordinary
shares of Prothena Corporation plc.


2

--------------------------------------------------------------------------------




 
(f)
Notwithstanding the foregoing, in the case of any amounts payable under the Plan
that constitute deferred compensation subject to Code Section 409A, a “Change in
Control” shall not be deemed to have occurred unless such “Change in Control”
also constitutes a “change in control event” in respect of Prothena Corporation
plc within the meaning of Code Section 409A(a)(2)(A)(v) and the regulations and
guidance issued thereunder, but only to the extent necessary in order for the
payments to comply with the requirements prescribed by Code Section 409A.

2.6.“Code” means the Internal Revenue Code of 1986, as amended.
2.7.“Company” means Prothena Biosciences Inc.
2.8.“Comparable Position” means a position either with the Company or any of its
Affiliates or with a successor or transferee of all or a part of the business of
the Company or Affiliate, on terms which do not cause a Significant Reduction in
Scope or Base Compensation and do not entail a Relocation. The Plan
Administrator, in its sole discretion, will determine whether a position is a
Comparable Position.
2.9.“Confidential Information” means trade secrets and other propriety
information of an Employer or any Affiliate. If an Eligible Employee entered
into a separate confidentiality or proprietary rights agreement with an Employer
or any Affiliate, the term “Confidential Information” for purposes of this Plan
shall have the meaning ascribed to any such term or concept as it is defined
under, or used in, the separate agreement.
2.10.“Eligible Employee” means each Employee who is not (i) covered by a written
employment agreement that contains a severance provision, or covered by a
written severance agreement (for the duration of that agreement); (ii)
classified as “temporary,” including without limitation, anyone classified as an
“intern” or “co-op”; (iii) a consultant; (iv) a “leased employee” as defined in
Code Section 414(n); or (v) a person performing services for an Employer on a
contract basis or as an independent contractor or consultant or through a
purchase order, supplier agreement or any other form of agreement that the
Employer enters into for services, regardless of whether any of the above such
individuals set forth in (iii), (iv) or (v) are subsequently determined by the
Internal Revenue Service, the U.S. Department of Labor or a court to be
Employees.
2.11.“Employee” means any full-time or part-time employee of an Employer who
regularly works thirty (30) hours or more per calendar week for the Employer.
2.12.“Employer” means the Company and each Affiliate identified on Attachment A,
including the wholly-owned subsidiaries of the Affiliates identified on
Attachment A.
2.13.“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.14.“Exchange Act” means the Securities Exchange Act of 1934, as amended.

3

--------------------------------------------------------------------------------




2.15.“Involuntary Termination” means a termination of an Eligible Employee’s
employment by the Employer due to a business condition, as determined in the
sole discretion of the Employer. The term Involuntary Termination shall include
(i) a termination effective when the Eligible Employee exhausts a leave of
absence during, or at the end of, a WARN Notice Period and (ii) a situation
where an Eligible Employee on an approved leave of absence during which the
Employee’s position is protected under applicable law (e.g., a leave under the
Family Medical Leave Act), returns from such leave, and cannot be placed in
employment with the Employer.
2.16.“Plan” means the Prothena Biosciences Inc Severance Plan, as set forth in
this instrument and as hereafter amended.
2.17.“Relocation” means a material change in the geographic location at which
the Eligible Employee is required to perform services. Such change in an
Eligible Employee’s primary job site will be considered material if (i) for
Eligible Employees other than field-based sales representatives (or similar
field-based positions), the new location increases the Eligible Employee’s
commute between home and primary job site by at least thirty (30) miles, or (ii)
in the Company’s reasonable opinion, the new location requires that the Eligible
Employee move his/her home to a new location at least thirty (30) miles away
from the Eligible Employee’s home immediately prior to the change.
2.18.“Severance Date” means the final day of employment with the Employer which
date shall be communicated in writing by the Employer to the Employee.
2.19.“Significant Reduction in Scope or Base Compensation” means a material
diminution in the Eligible Employee’s authority, duties, or responsibilities or
a material diminution in the Eligible Employee’s base compensation. The Plan
Administrator, in its sole discretion, shall determine whether an Eligible
Employee experiences a “Significant Reduction.”
2.20.“Target Bonus” means an Eligible Employee’s target annual bonus rate during
the year in which the Eligible Employee’s Severance Date occurs.
2.21.“Triggering Event” means an Involuntary Termination, Relocation or
Significant Reduction in Scope or Base Compensation.
2.22.“WARN Notice Date” means the date the Employer is required to notify an
Eligible Employee pursuant to the WARN Act or similar state law that he/she is
to be terminated from employment with the Employer in conjunction with a “plant
closing” or “mass layoff” as described in the WARN Act or similar state law.
2.23.“WARN Notice Period” means the sixty (60) consecutive calendar day period,
or other applicable period under similar state law, commencing on an Eligible
Employee’s WARN Notice Date.

4

--------------------------------------------------------------------------------




  
2.24.“Week of Pay” shall be determined based on the Eligible Employee’s status
as a salaried or hourly Employee. If the Eligible Employee is a salaried
Employee, Week of Pay shall be the Eligible Employee’s weekly Base Compensation.
If the Eligible Employee is an hourly Employee, Week of Pay shall be the
Eligible Employee’s hourly Base Compensation multiplied by his/her regularly
scheduled number of hours worked per week in effect on the Eligible Employee’s
Severance Date. If the Eligible Employee works part-time, his/her Week of Pay is
determined on a prorated basis by calculating his/her average number of hours
per week actually worked during the prior Year of Service.
2.25.“Years of Service” shall be determined in accordance with the Employer’s
personnel records. An Eligible Employee shall receive credit for a Year of
Service for each twelve (12) month period of active service recognized by the
Employer. For partial years of employment, the Eligible Employee shall receive
credit for a full Year of Service if he/she completes at least six (6) full
months of active service. If an Eligible Employee has not completed at least six
(6) full months of active service during a partial year, he/she shall not
receive credit for a Year of Service.


ARTICLE III
ELIGIBILITY
3.1.Conditions of Eligibility. To be eligible for benefits as described in
Article V, the Eligible Employee must (i) remain an Employee through the
Severance Date, (ii) through the Severance Date, fulfill the normal
responsibilities of his/her position, including meeting regular attendance,
workload and other standards of the Employer, as applicable, and (iii) submit
the signed Waiver and Release Agreement required by the Plan Administrator on,
or within forty-five (45) days after, his/her Severance Date or receipt of the
Waiver and Release Agreement (whichever occurs later) and not revoke the signed
Waiver and Release Agreement. Notwithstanding the foregoing, such condition
shall not apply unless the Waiver and Release Agreement is delivered to the
Eligible Employee on or before the tenth (10th) day after the Severance Date. In
addition, in the event of a Relocation or a Significant Reduction in Scope or
Base Compensation, the Eligible Employee must provide his/her Employer with
written notice within ninety (90) days after the occurrence of such event. The
Employer shall then have thirty (30) days to cure such event.
3.2.Conditions of Ineligibility. An otherwise Eligible Employee shall not
receive severance pay or severance benefits under the Plan if:
(a)
the Employee ceases to be an Eligible Employee as defined by the Plan;

(b)
the Employee terminates employment with the Employer by reason of death;

(c)
the Employer terminates the Employee’s employment for one or more of the
following reasons (determined in the sole discretion of the Plan Administrator):
Commission by the Employee of an act of fraud, theft, misappropriation of funds,
dishonesty, bad faith or disloyalty; violation by the Employee of any federal,


5

--------------------------------------------------------------------------------




state, local law or regulation; violation by the Employee of any rule,
regulation or policy of the Employer or other job related misconduct; failure to
perform the duties of the position held by such Employee in a manner which
satisfies the reasonable expectations of the Employer; failure by the Employee
to meet any requirement reasonably imposed upon such Employee by the Employer as
a condition of continued employment; or dereliction or neglect by the Employee
in the performance of such Employee’s job duties;
(d)
the Employee terminates employment with the Employer through job abandonment;

(e)
other than as set forth in Section 2.15(ii), the individual is no longer an
Employee and is receiving long-term disability benefits from the Employer (as
determined under the applicable Employer-sponsored long-term disability plan) as
of the date the Triggering Event would have occurred had the individual been an
Employee on such date;

(f)
the Employee is employed in an operation, division, department or facility, that
is sold, leased or otherwise transferred, in whole or in part, from an Employer,
and (i) the Employee accepts any position with the new owner/operator, or (ii)
the Employee is offered a Comparable Position by the new owner/operator;

(g)
the Employee gives notice of his/her voluntary termination (other than as
provided in Section 2.19) prior to his/her Severance Date or the effective date
of a sale, lease or transfer of an operation, division, department or facility,
as described in Section 3.2(f), regardless of the effective date of such
termination;

(h)
the Employee ceases working with the Employer and receives severance benefits
under the terms of another group reorganization/restructuring benefit plan or
severance program sponsored by the Employer;

(i)
the Employee is offered a Comparable Position from an Employer, or accepts any
position with an Employer, even if it is not a Comparable Position;

(j)
the Employee experiences a Triggering Event after the Plan is terminated;

(k)
the Employee does not timely execute and return to the Plan Administrator a
valid Waiver and Release Agreement;

(l)
the Employee works primarily in an office located in a country other than the
United States and is entitled to severance benefits under the laws of such
country or the policies of the company at which he/she is based and such
severance benefits may not be waived; or


6

--------------------------------------------------------------------------------






(m)
the Employee is offered a Comparable Position by, or accepts any position with,
an employer with which the Company or any of its Affiliates has reached an
agreement or arrangement under which the employer agrees to offer employment to
the otherwise Eligible Employee.

The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Plan Administrator will determine in the Plan Administrator’s
sole discretion whether an Eligible Employee is eligible for severance pay and
severance benefits under the Plan.
3.3.CEO Eligibility. Notwithstanding anything to the contrary herein, the terms
herein do not modify the terms of the employment agreement between the Chief
Executive Officer and the Company, dated January 22, 2013, as it may be amended
from time to time (the “Employment Agreement”), except that a qualifying
termination that occurs within the twenty-four (24) month period commencing on
the consummation of a Change in Control (as defined in the Employment
Agreement), rather than the twelve (12) month period provided for in the
Employment Agreement, shall be considered a qualifying termination in connection
with a Change in Control for purposes of Section 5(c) of the Employment
Agreement.
ARTICLE IV
PAY AND BENEFITS IN LIEU OF WARN NOTICE
4.1.Wage Payments. If an Eligible Employee is entitled to advance notice of a
“plant closing” or a “mass layoff” under the WARN Act or similar state law, but
experiences a Triggering Event before the end of a WARN Notice Period, the
Eligible Employee shall be entitled to receive Weeks of Pay until the end of the
WARN Notice Period as if he/she were still employed through such date. The Weeks
of Pay under this Section 4.1 will be issued according to the normal payroll
practices of the Employer and shall not be subject to the Waiver and Release
Agreement.
4.2.Benefits. An Eligible Employee described in Section 4.1 shall be entitled to
benefits under an Employer-sponsored medical, dental and vision benefit plans,
as amended from time to time, through the end of the WARN Notice Period on the
same terms and under the same conditions as applied to the Eligible Employee
immediately prior to the Triggering Event. The benefits under this Section 4.2
are not subject to the Waiver and Release Agreement.
ARTICLE V
SEVERANCE PAY AND SEVERANCE BENEFITS
5.1.Generally. In exchange for providing the Employer with an enforceable Waiver
and Release Agreement, in a form acceptable to the Plan Administrator, an
Eligible Employee who terminates employment on account of a Triggering Event
shall be eligible to receive severance pay and severance benefits as described
below and subject to the other provisions of this Plan. The consideration for
the voluntary Waiver and Release Agreement shall be the severance pay and
severance benefits the Eligible Employee would not otherwise be eligible to
receive.

7

--------------------------------------------------------------------------------




 
5.2.Severance Pay. Severance pay shall be determined in accordance with the
table below based on the Eligible Employee’s “Tier” classification and in
accordance with the terms hereof. If the applicable Triggering Event occurs on
or within two (2) years following a Change in Control and the Eligible Employee
was an Employee at the time of the Change in Control, the Eligible Employee’s
severance pay shall be determined under the column in the table below titled
“Change in Control Severance Pay” and shall be paid in accordance with the terms
hereof. The Tier applicable to any Eligible Employee shall be determined by the
Plan Administrator, in its sole discretion, based on the Eligible Employee’s job
position relative to the job grading system in place for the applicable
Employer.
Employment Classification
Severance Pay not in connection with a Change in Control
Change in Control Severance Pay
Tier 1
Fifty-two (52) Weeks of Pay plus an amount equal to the Eligible Employee’s
Target Bonus.
Seventy-eight (78) Weeks of Pay plus an amount equal to 150% of the Eligible
Employee’s Target Bonus.
Tier 2
Fifty-two (52) Weeks of Pay.
Seventy-eight (78) Weeks of Pay.
Tier 3
Greater of (i) twenty-six (26) Weeks of Pay or (ii) two (2) Weeks of Pay for
each Year of Service, limited to a maximum period of fifty-two (52) Weeks of
Pay.
Same as severance pay not in connection with a Change in Control
Tier 4
Greater of (i) fifteen (15) Weeks of Pay or (ii) two (2) Weeks of Pay for each
Year of Service, limited to a maximum period of thirty-nine (39) Weeks of Pay.
Same as severance pay not in connection with a Change in Control
Tier 5
Greater of (i) nine (9) Weeks of Pay or (ii) two (2) Weeks of Pay for each Year
of Service, limited to a maximum period of twenty-six (26) Weeks of Pay.
Same as severance pay not in connection with a Change in Control

Severance pay shall be paid in a lump sum payment within seventy-four (74) days
following the Severance Date. Notwithstanding the foregoing, any severance pay
and severance benefits which become payable shall be paid only if the Eligible
Employee has executed and not revoked a signed Waiver and Release Agreement
prior to the payment. All legally required taxes and any sums owed the Employer
shall be deducted from Plan severance pay.
If an Employer reemploys an Eligible Employee who is receiving or has received
severance pay and benefits under the Plan, the individual shall become
ineligible and such pay and benefits shall cease effective as of the
reemployment date. Further, the former Eligible Employee must repay the portion
of the severance pay attributable to the period that begins on

8

--------------------------------------------------------------------------------




the date the Eligible Employee was reemployed. If the Plan Administrator, in its
sole discretion, determines that the former Eligible Employee’s services address
a critical business need, then the Plan Administrator may provide that no such
repayment is required.
5.3.Severance Benefits.
(a)    Medical, Dental and Vision Benefits Coverage Continuation. Under federal
health care continuation coverage law (referred to as “COBRA”), the Eligible
Employee who is receiving health care coverage under an employer-sponsored plan
is entitled to elect health care continuation coverage under the applicable
health plan for the Eligible Employee and his/her eligible dependents if his/her
employment terminates for certain reasons. Any of the Triggering Events would
qualify the Eligible Employee to receive such continuation coverage, subject to
the terms of the applicable health plan and governing law. If an Eligible
Employee experiences a Triggering Event before his/her WARN Notice Period (if
applicable) expires, his/her COBRA rights begin when the WARN Notice Period
expires.
If an Eligible Employee elects to exercise his/her applicable COBRA continuation
rights under the health plan(s) in which the Eligible Employee participated
while employed by the Employer, for the lesser of six (6) months or the
applicable Benefit Continuation Period (as defined below), the Eligible Employee
will only be required to pay the same share of the applicable premium that would
apply if he/she were participating in the applicable health plan(s) as an active
employee. For the balance of the Benefit Continuation Period, if any, the
Eligible Employee will be required to pay the full monthly COBRA premium and, on
a monthly basis, the Employer will reimburse the Eligible Employee for the full
cost of the COBRA premiums paid, less the amount that would apply if he/she were
participating in the applicable health plan(s) as an active employee. For
purposes of the Plan, “Benefit Continuation Period” shall mean the period of
time following the Severance Date that corresponds to the Weeks of Pay the
Eligible Employee is entitled to receive as severance pay. Any partial month
will be rounded up to the next whole month. Notwithstanding anything herein to
the contrary, the Benefit Continuation Period shall cease prior to the end of
the periods set forth above on the earlier to occur of (i) the date that the
terminated Eligible Employee and/or his/her covered dependents, as applicable,
are no longer eligible for COBRA or (ii) the date that the terminated Eligible
Employee becomes eligible for new healthcare coverage (other than through the
Eligible Employee’s spouse). The Eligible Employee shall notify the Employer
within ten (10) days following the date on which the Employee becomes eligible
for new healthcare coverage.
All of the terms and conditions of the health plan(s) in which the Eligible
Employee participated while employed by the Employer, for medical, dental and
vision benefits, as amended from time to time, shall be applicable to an
Eligible Employee (and his/her eligible dependents, if applicable) participating
in any form of continuation coverage under the applicable medical, dental and
vision benefit plans. This Plan is not to be interpreted to expand an Eligible
Employee’s health care continuation rights under COBRA.

9

--------------------------------------------------------------------------------






Notwithstanding anything to the contrary in this Section 5.3(a), (i) if any plan
pursuant to which such benefits are provided is not, or ceases prior to the
expiration of the period of continuation coverage to be, exempt from the
application of Section 409A of the Code under Treasury Regulation Section
lA09A-l(a)(5), or (ii) the Company is otherwise unable to continue to cover an
Eligible Employee under its group health plans without penalty under applicable
law (including without limitation, Section 2716 of the Public Health Service
Act), then, in either case, an amount equal to each remaining COBRA subsidy
shall thereafter be paid to Executive in substantially equal monthly
installments.
(b)    Career Transition Assistance. A career transition assistance firm
selected and paid for by an Employer shall provide career transition assistance.
An Eligible Employee must begin the available career transition assistance
services within sixty (60) days following his/her Severance Date.
Subject to the limitations set forth above, career transition assistance shall
be provided for the periods set forth below in the following table, with such
periods commencing from the inception of the services:
Employment Classification
Career Transition Services
Tier 1
12 months
Tier 2
12 months
Tier 3
9 months
Tier 4
6 months
Tier 5
1 month



5.4. Taxes. If any payment or benefit the Eligible Employee would receive
pursuant to this Plan (“Payment”) would (a) constitute a “Parachute Payment”
within the meaning of Code Section 280G, and (b) but for this sentence, be
subject to the excise tax imposed by Code Section 4999 (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax or (y) the largest portion, up to
and including the total of the Payment, whichever amount, after taking into
account all applicable federal, state and local employment taxes, income taxes,
and the Excise Tax (all computed at the highest applicable marginal rate),
results in the Eligible Employee’s receipt, on an after-tax basis, of the
greatest economic benefit notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax. If a reduction in payments or benefits
constituting Parachute Payments is necessary so that the Payment equals the
Reduced Amount, reduction shall occur in the manner that results in the greatest
economic benefit for the Eligible Employee. If more than one method of reduction
will result in the same economic benefit, the items so reduced will be reduced
pro rata.

10

--------------------------------------------------------------------------------




  


ARTICLE VI
WAIVER AND RELEASE AGREEMENT
In order to receive the severance pay and severance benefits available under the
Plan, an Eligible Employee must submit a signed Waiver and Release Agreement to
the Plan Administrator on or within forty‑five (45) days after his/her Severance
Date or receipt of the Waiver and Release Agreement, whichever occurs later,
provided, that such Waiver and Release Agreement must be delivered to the
Eligible Employee on or prior to the tenth (10th) day following such Eligible
Employee’s Severance Date. The required Waiver and Release Agreement shall be in
a form determined by the Company in its sole discretion. Only with respect to
Eligible Employees whose severance under the Plan is “non-qualified deferred
compensation” subject to Section 409A of the Code, notwithstanding any provision
of this Plan to the contrary, in no event shall the timing of such Eligible
Employee’s execution of the Waiver and Release Agreement, directly or
indirectly, result in the Eligible Employee designating the calendar year of
payment, and if a payment that is subject to execution of the Waiver and Release
Agreement could be made in more than one taxable year, payment shall be made in
the later taxable year.
An Eligible Employee who timely submits a signed Waiver and Release Agreement
and who does not exercise any applicable right of revocation shall be eligible
to receive severance pay and severance benefits under the Plan.
Eligible Employees shall be advised to contact their personal attorney at their
own expense to review the Waiver and Release Agreement form if they so desire.
ARTICLE VII
PLAN ADMINISTRATION
The Company shall designate a committee to serve as the “Plan Administrator” of
the Plan and the “named fiduciary” within the meaning of such terms as defined
in ERISA. The Plan Administrator shall have full power and discretionary
authority to determine eligibility for Plan severance pay and severance benefits
and to construe the terms of the Plan, including, but not limited to, the making
of factual determinations, the determination of all questions concerning
benefits and procedures for claim review and the resolution of all other
questions arising under the Plan. Severance pay and severance benefits under the
Plan will be payable only if the Plan Administrator determines in the Plan
Administrator’s discretion that the Eligible Employee is entitled to them. The
decisions of the Plan Administrator shall be final and conclusive with respect
to all questions concerning the administration of this Plan.
The Plan Administrator may delegate to other persons responsibilities for
performing certain of the duties of the Plan Administrator under the terms of
this Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegatees
and experts, unless actually knowing such information and advice to be

11

--------------------------------------------------------------------------------




inaccurate or unlawful. The Plan Administrator shall establish and maintain a
reasonable claims procedure, including a procedure for appeal of denied claims.
The Plan Administrator has discretionary authority to grant or deny benefits
under this Plan. In no event shall an Eligible Employee or any other person be
entitled to challenge a decision of the Plan Administrator in court or in any
other administrative proceeding unless and until the claim and appeals
procedures established under this Plan have been complied with and exhausted.
In the event of a group termination, as determined in the sole discretion of the
Plan Administrator, the Plan Administrator shall furnish affected Eligible
Employees with such additional information as may be required by law.
ARTICLE VIII
PROCEDURES FOR MAKING AND APPEALING
CLAIMS FOR PLAN BENEFITS
8.1.Claim for Benefits. It is not necessary that an Eligible Employee apply for
severance pay and severance benefits under the Plan. However, if an Eligible
Employee wishes to file a claim for severance pay and severance benefits, such
claim must be in writing and filed with the Plan Administrator. If the Eligible
Employee does not provide all the necessary information for the Plan
Administrator to process the claim, the Plan Administrator may request
additional information and set deadlines for the Eligible Employee to provide
that information. Within ninety (90) days after receiving a claim, the Plan
Administrator will:
(a)
either accept or deny the claim completely or partially; and

(b)
notify the claimant of acceptance or denial of the claim.

8.2.Benefits Review. If the claim is completely or partially denied, the Plan
Administrator will furnish a written notice to the claimant containing the
following information:
(a)
specific reasons for the denial;

(b)
specific references to the Plan provisions on which any denial is based;

(c)
a description of any additional material or information that must be provided by
the claimant in order to support the claim and an explanation of why such
material or information is necessary; and

(d)
an explanation of the Plan’s appeal procedures which shall also include a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of the claim upon review.

8.3.Appeal of Denied Claim. A claimant may appeal the denial of his/her claim
and have the Plan Administrator reconsider the decision. The claimant or the
claimant’s authorized representative has the right to:

12

--------------------------------------------------------------------------------






(a)
request an appeal by written request to the Plan Administrator not later than
sixty (60) days after receipt of notice from the Plan Administrator denying his
claim;

(b)
review or receive copies, upon request and free of charge, any documents,
records or other information “relevant” (within the meaning of Department of
Labor Regulation 2560.503-1(m)(8)) to the claimant’s claim; and

(c)
submit written comments, documents, records and other information relating to
his/her claim.

In deciding a claimant’s appeal the Plan Administrator shall take into account
all comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial review of the claim. If the claimant does not
provide all the necessary information for the Plan Administrator to decide the
appeal, the Plan Administrator may request additional information and set
deadlines for the claimant to provide that information.
The Plan Administrator will make a decision with respect to such an appeal
within sixty (60) days after receiving the written request for such appeal or,
in special circumstances, within one-hundred twenty (120) days after receiving
the written request for such appeal. The claimant will be advised of the Plan
Administrator’s decision on the appeal in writing. The notice will set forth (1)
the specific reasons for the decision, (2) specific reference to Plan provisions
upon which the decision on the appeal is based, (3) a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records or other information relevant
to the claimant’s claim, and (4) a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following a wholly or partially
denied claim for benefits.
In no event shall a claimant or any other person be entitled to challenge a
decision of the Plan Administrator in court or in any other administrative
proceeding unless and until the claim and appeal procedures described above have
been complied with and exhausted.
ARTICLE IX
AMENDMENT/TERMINATION/VESTING
Eligible Employees do not have any vested right to severance pay and/or
severance benefits under the Plan and the Company reserves the right, in its
sole discretion, to amend or terminate the Plan at any time in writing, signed
by an authorized officer of the Company, provided, however, that (i) no
amendment nor termination shall reduce severance pay or severance benefits
attributable to a Triggering Event that occurs prior to the date the Plan is
amended or terminates, and (ii) any amendment or termination that becomes
effective after a Change in Control shall not adversely affect the rights of any
Eligible Employee compared with such Eligible Employee’s rights if his/her
employment terminated effective immediately before such amendment or termination
became effective.

13

--------------------------------------------------------------------------------




 
ARTICLE X
NO ASSIGNMENT
Severance pay and severance benefits payable under the Plan shall not be subject
to anticipation, alienation, pledge, sale, transfer, assignment, garnishment,
attachment, execution, encumbrance, levy, lien, or charge, and any attempt to
cause such severance pay and severance benefits to be so subjected shall not be
recognized, except to the extent required by law.


ARTICLE XI
CONFIDENTIAL INFORMATION/COOPERATION
Recognizing that the disclosure or improper use of Confidential Information will
cause serious and irreparable injury to an Employer, Eligible Employees with
such access acknowledge that (i) they will not at any time, directly or
indirectly, disclose Confidential Information to any third party or otherwise
use such Confidential Information for their own benefit or the benefit of others
and (ii) in addition to any other remedy permissible by law, payment of
severance pay and severance benefits under the Plan shall cease if an Eligible
Employee discloses or improperly uses such Confidential Information. Any
Eligible Employee subject to an individual confidentiality agreement or
proprietary rights agreement with an Employer or any Affiliate will be deemed to
violate the terms of this Article XI if he/she violates the terms of the
individual confidentiality agreement or proprietary rights agreement.
Subject to the terms of the Waiver and Release Agreement, each Eligible Employee
shall cooperate with any Employer and its legal counsel in connection with any
current or future investigation or litigation relating to any matter to which
the Eligible Employee was involved or of which the Eligible Employee has
knowledge or which occurred during the Eligible Employee’s employment. Such
assistance shall include, but not be limited to, depositions and testimony and
shall continue until such matters are resolved. In addition, an Eligible
Employee shall not in any way disparage any Employer nor any person associated
with an Employer to any person, corporation, or other entity.


ARTICLE XII
MISCELLANEOUS PROVISIONS
12.1.Return of Property. In order for an Eligible Employee to commence receiving
severance pay and severance benefits under the Plan, (i) he/she shall be
required to return all Employer property (including, but not limited to,
Confidential Information, client lists, keys, credit cards, documents and
records, identification cards, equipment, laptop computers, software, and
pagers), and (ii) repay any outstanding bills, advances, debts, amounts due to
an Employer, as of his/her Severance Date. To the extent the Eligible Employee
has any Employer property stored electronically (including, but not limited to,
in the form of email) on his/her personal computer, in a personal email account,
on a personal storage device, or otherwise, such Eligible Employee shall
promptly provide copies of all such information to the Employer and thereafter
permanently delete or otherwise destroy the Eligible Employee’s personal copy.

14

--------------------------------------------------------------------------------




 
All pay and other benefits (except Plan severance pay and severance benefits)
payable to an Eligible Employee as of his/her Severance Date according to the
established policies, plans, and procedures of the Employer shall be paid in
accordance with the terms of those established policies, plans and procedures.
In addition, any benefit continuation or conversion rights which an Eligible
Employee has as of his/her Severance Date according to the established policies,
plans, and procedures of the Employer shall be made available to him/her.
12.2.Code Section 409A Compliance. It is the Company’s intent that amounts paid
under this Plan shall not constitute “deferred compensation” as that term is
defined under Code Section 409A and the regulations promulgated thereunder
because the amounts paid under this Plan are structured to comply with the
“short-term deferral” exception to Code Section 409A. However, if any amount
paid under this Plan is determined to be “deferred compensation” within the
meaning of Code Section 409A and compliance with one or more of the provisions
of this Plan causes or results in a violation of Code Section 409A, then such
provision shall be interpreted or reformed in the manner necessary to achieve
compliance with Code Section 409A, including but not limited to, the imposition
of a six (6) month delay in payment to any “specified employee” (as defined in
Code Section 409A) following such specified employee’s date of termination which
entitles him/her to a payment under this Plan. All payments to be made upon a
termination of employment under this Plan may only be made upon a “separation
from service” under Code Section 409A. In no event may the Eligible Employee,
directly or indirectly, designate the calendar year of a payment.
12.3.Representations Contrary To The Plan. No employee, officer, or director of
an Employer has the authority to alter, vary, or modify the terms of the Plan
except by means of an authorized written amendment to the Plan. No verbal or
written representations contrary to the terms of the Plan and its written
amendments shall be binding upon the Plan, the Plan Administrator, or an
Employer.
12.4.No Employment Rights. This Plan shall not confer employment rights upon any
person. No person shall be entitled, by virtue of the Plan, to remain in the
employ of an Employer and nothing in the Plan shall restrict the right of an
Employer to terminate the employment of any Eligible Employee or other person at
any time.
12.5.Plan Funding. No Eligible Employee shall acquire by reason of the Plan any
right in or title to any assets, funds, or property of the Employer. Any
severance pay, which becomes payable under the Plan is an unfunded obligation
and shall be paid from the general assets of the Company. No employee, officer,
director or agent of the Employer personally guarantees in any manner the
payment of Plan severance pay and severance benefits.
12.6.Applicable Law. This Plan shall be governed and construed in accordance
with ERISA and in the event that any reference shall be made to State law, the
laws of the State of Delaware shall apply, without regard to its conflicts of
law provisions.

15

--------------------------------------------------------------------------------






12.7.Severability. If any provision of the Plan is found, held or deemed by a
court of competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.
12.8.Recovery Of Payments Made By Mistake. An Eligible Employee shall be
required to return to the Company any severance pay payment and any severance
benefits payment, or portion thereof, made by a mistake, including but not
limited to, any mistake of fact or law.


PROTHENA BIOSCIENCES INC
By: /s/ Dale B. Schenk
Its: President and CEO



16

--------------------------------------------------------------------------------








Prothena Biosciences Inc
Severance Plan
Attachment A
For purposes of this Plan, “Employer” means Prothena Biosciences Inc and each of
the following Affiliates to the extent each remains an Affiliate (including
wholly-owned subsidiaries of these Affiliates): None.



17